Case 0:21-cv-60070-RS Document 1 Entered on FLSD Docket 01/13/2021 Page 1 of 11




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.

 RENZO BARBERI,

             Plaintiff,

             vs.

 STUART G. MORAITIS, P.A., a Florida
 Profit Corporation and STUART G.
 MORAITIS, an Individual,

           Defendants.
 _______________________________/

                                  COMPLAINT

 Plaintiff, RENZO BARBERI (hereinafter “Plaintiff”), through the undersigned
 counsel, hereby files this complaint and sues STUART G. MORAITIS, P.A. (“S. G.
 M.”), and STUART G. MORAITIS, (“MORAITIS”) (hereinafter, collectively referred
 to as “Defendants”), for declaratory and injunctive relief; for discrimination
 based on disability; and for the resultant attorney's fees, expenses, and costs
 (including, but not limited to, court costs and expert fees), pursuant to 42
 U.S.C. §12181 et. seq., ("AMERICANS WITH DISABILITIES ACT OF 1990,"
 or "ADA") and alleges:


 JURISDICTION
 1.    This Court is vested with original jurisdiction over this action pursuant to
 28 U.S.C. §1331 and §1343 for Plaintiff’s claims arising under Title 42 U.S.C.
 §12181 et. seq., based on Defendants’ violations of Title III of the Americans
 with Disabilities Act of 1990, (hereinafter referred to as the "ADA"). See also
 28 U.S.C. §2201 and §2202.


 VENUE
 2.     The venue of all events giving rise to this lawsuit is located in Broward

                                         1
Case 0:21-cv-60070-RS Document 1 Entered on FLSD Docket 01/13/2021 Page 2 of 11




 County, Florida. Pursuant to 28 U.S.C. §1391(B) and rule 3.1 of Local Rules of
 the United States District Court for the Southern District of Florida, this is the
 designated court for this suit.


 PARTIES
 3.     Plaintiff, RENZO BARBERI, is a resident of the State of Florida. At the
 time of Plaintiff’s visit to Stuart G. Moraitis DDS (“Subject Facility”), Plaintiff
 suffered from a “qualified disability” under the ADA and required the use of a
 wheelchair for mobility. Specifically, Plaintiff suffers from paraplegia due to a
 severed T4 and T5 and is therefore confined to his wheelchair. Plaintiff
 personally visited Stuart G. Moraitis DDS, but was denied full and equal access, and
 full and equal enjoyment of the facilities, services, goods, and amenities within
 Stuart G. Moraitis DDS, which is the subject of this lawsuit. The Subject Facility is
 a dentist’s office and Plaintiff wanted to have a consultation but was unable to
 due to the discriminatory barriers enumerated in Paragraph 15 of this Complaint.


 4.     In the alternative, Plaintiff, HOWARD MICHAEL CAPLAN, is an
 advocate of the rights of similarly situated disabled persons and is a “tester” for
 the purpose of asserting his civil rights and monitoring, ensuring and
 determining whether places of public accommodation are in compliance with the
 ADA.


 5.     Defendants, S. G. M. and MORAITIS are authorized to conduct business and
 are in fact conducting business within the State of Florida. The Subject Facility
 is located at 1101 E. Broward Blvd., Fort Lauderdale, FL 33301. Upon information and
 belief, S. G. M. is the lessee and/or operator of the Real Property and therefore
 held accountable of the violations of the ADA in the Subject Facility which is
 the matter of this suit. Upon information and belief, MORAITIS is the owner and
 lessor of the Real Property where the Subject Facility is located and therefore
 held accountable for the violations of the ADA in the Subject Facility which is
 the matter of this suit.

                                           2
Case 0:21-cv-60070-RS Document 1 Entered on FLSD Docket 01/13/2021 Page 3 of 11




 CLAIMS: VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT
 6.    Plaintiff adopts and re-alleges the allegations stated in paragraphs 1
 through 5 of this complaint, as are further explained herein.


 7.    On July 26, 1990, Congress enacted the Americans with Disabilities Act
 ("ADA"), 42 U.S.C. §12101 et. seq. Commercial enterprises were provided one
 and a half years from enactment of the statute to implement its requirements.
 The effective date of Title III of the ADA was January 26, 1992, or January 26,
 1993 if Defendants had ten (10) or fewer employees and gross receipts of
 $500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


 8.    As stated in 42 U.S.C. §12101(a) (1)-(3), (5) and (9), Congress found,
 among other things, that:

       i. some 43,000,000 Americans have one or more physical or mental
         disability, and this number shall increase as the population continues to
         grow and age;

       ii. historically, society has tended to isolate and segregate individuals
         with disabilities and, despite some improvements, such forms of
         discrimination against disabled individuals continue to be a pervasive
         social problem, requiring serious attention;

       iii. discrimination against disabled individuals persists in such critical
         areas as employment, housing, public accommodations, transportation,
         communication, recreation, institutionalization, health services, voting
         and access to public services and public facilities;

       iv.    individuals   with    disabilities   continually     suffer  forms  of
         discrimination,    including:    outright     intentional    exclusion; the
         discriminatory     effects    of     architectural,    transportation,  and
         communication barriers; failure to make modifications to existing
         facilities and practices; exclusionary qualification standards and
         criteria; segregation, and regulation to lesser services, programs,
         benefits, or other opportunities; and,

       v. the continuing existence of unfair and unnecessary discrimination and
         prejudice denies people with disabilities the opportunity to compete on
         an equal basis and to pursue those opportunities for which this country
         is justifiably famous, and costs the United States billions of dollars in

                                         3
Case 0:21-cv-60070-RS Document 1 Entered on FLSD Docket 01/13/2021 Page 4 of 11




             unnecessary expenses resulting from dependency and non-productivity.

 9.      As stated in 42 U.S.C. §12101(b)(1)(2) and (4), Congress explicitly stated
 that the purpose of the ADA was to:

         i. provide a clear and comprehensive national mandate for the elimination
           of discrimination against individuals with disabilities;

         ii. provide clear, strong, consistent, enforceable standards addressing
           discrimination against individuals with disabilities; and,

         iii. invoke the sweep of congressional authority, including the power to
           enforce the fourteenth amendment and to regulate commerce, in order to
           address the major areas of discrimination faced on a daily basis by
           people with disabilities.

 10.     Pursuant to 42 U.S.C. §12181(7), and 28 CFR §36.104, Title III, no
 individual may be discriminated against on the basis of disability with regards
 to    the    full   and   equal   enjoyment   of   the   goods,   services,   facilities,   or
 accommodations of any place of public accommodation by any person who
 owns, leases (or leases to), or operates a place of public accommodation. Stuart
 G. Moraitis DDS is a place of public accommodation by the fact it is an
 establishment that provides goods/services to the general public, and therefore,
 must comply with the ADA. The Subject Facility is open to the public, its
 operations affect commerce, and it is a professional office of a health care
 provider. See 42 U.S.C. Sec. 12181 (7) and 28 C.F.R. 36.104.                  Therefore, the
 Subject Facility is a public accommodation that must comply with the ADA.


 11.     The Defendants have discriminated, and continue to discriminate against
 the Plaintiff, and others who are similarly situated, by denying access to, and
 full and equal enjoyment of goods, services, facilities, privileges, advantages
 and/or accommodations at Stuart G. Moraitis DDS located at 1101 E. Broward Blvd.,
 Fort Lauderdale, FL 33301, as prohibited by 42 U.S.C. §12182, and 42 U.S.C.
 §12101 et. seq.; and by failing to remove architectural barriers pursuant to 42
 U.S.C. §12182(b)(2)(A)(iv).



                                               4
Case 0:21-cv-60070-RS Document 1 Entered on FLSD Docket 01/13/2021 Page 5 of 11




 12.   Plaintiff has visited the Subject Facility, and has been denied full, safe,
 and equal access to the facility and therefore suffered an injury in fact.


 13.   Plaintiff shall suffer a future injury as Plaintiff intends to return and
 enjoy the goods and/or services at the Subject Facility within the next six
 months. The Subject Facility is in close proximity to Plaintiff’s residence and is
 in an area frequently travelled by Plaintiff. Furthermore, Plaintiff will also
 return to monitor compliance with the ADA. However, Plaintiff is precluded
 from doing so by the Defendants' failure and refusal to provide people with
 disabilities with full and equal access to their facility. Therefore, Plaintiff
 continues to suffer from discrimination and injury due to the architectural
 barriers, which are in violation of the ADA.


 14.   Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the
 Department of Justice, Office of the Attorney General, promulgated Federal
 Regulations to implement the requirements of the ADA. The ADA Accessibility
 guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. Part 36, may cause
 violators to obtain civil penalties of up to $55,000 for the first violation and
 $110,000 for any subsequent violation.


 15.   The Defendants are in violation of 42 U.S.C. §12181 et. seq., and 28

 C.F.R. 36.302 et. seq., and are discriminating against the Plaintiff with the

 following specific violations which Plaintiff personally encountered and/or has

 knowledge of:

          a) The east and west parking facilities alongside the dental office do not provide a

             compliant accessible parking space. 2010 ADA Standards 502.1

          b) The parking facilities do not have the minimum number of accessible parking

             spaces required. 2010 ADA Standards 208.2



                                             5
Case 0:21-cv-60070-RS Document 1 Entered on FLSD Docket 01/13/2021 Page 6 of 11




          c) There are six (6) standard customer parking spaces on the east lot and seven (7)

             standard customer parking spaces on the west lot. There are zero (0) accessible

             parking spaces in either parking facility. One (1) accessible parking space with

             adjacent access aisle is required. 2010 ADA Standards 208.2

          d) The parking facility does not provide compliant directional and informational

             signage to a compliant accessible parking space. 2010 ADA Standards 216.5

          e) There is no compliant access aisle attached to an accessible route serving any

             existing parking space which would allow safe entrance or exit of vehicle for

             accessible persons requiring mobility devices. 2010 ADA Standards 502.2

          f) There is currently no existing accessible route to help persons with disabilities

             safely maneuver through the parking facilities. Accessible routes must connect

             parking spaces to accessible entrances. 2010 ADA Standards 502.3

          g) Existing facility does not provide a compliant accessible route to the main office

             entrance from any site arrival point. 2010 ADA Standards 206.2, 208, 401.1

          h) There is a ramped concrete walkway leading from the east and west parking lots

             up to the main office entrance. The ramp handrails are missing. Ramp runs with a

             rise greater than 6 inches must have compliant handrails. 2010 ADA Standards

             405.8

          i) The main office entrance door is non-compliant. It does not meet the minimum

             maneuvering clearances. Maneuvering clearances must extend the full width of

             the doorway and the required latch side or hinge side clearance. 2010 ADA

             Standards 404.2.4




                                              6
Case 0:21-cv-60070-RS Document 1 Entered on FLSD Docket 01/13/2021 Page 7 of 11




          j) There is a vertical change in level from the main entrance landing up to the

             threshold of the main office entrance door. Changes in level of 1/4 inch high

             maximum are permitted to be vertical. 2010 ADA Standards 302.2

          k) The facility does not provide compliant directional and informational signage to

             an accessible route which would lead to an accessible entrance. Where not all

             entrances comply, compliant entrances must be identified by the International

             Symbol of Accessibility. Directional signs that indicate the location of the nearest

             compliant entrance must be provided at entrances that do not comply. 2010 ADA

             Standards 216.6

 16.   Upon information and belief there are other current violations of the ADA
 at Stuart G. Moraitis DDS. Only upon full inspection can all violations be
 identified. Accordingly, a complete list of violations will require an on-site
 inspection by Plaintiff’s representatives pursuant to Rule 34b of the Federal
 Rules of Civil Procedure.


 17.   Upon information and belief, Plaintiff alleges that removal of the
 discriminatory barriers and violations is readily achievable and technically
 feasible. To date, the readily achievable barriers and other violations of the
 ADA still exist and have not been remedied or altered in such a way as to
 effectuate compliance with the provisions of the ADA.


 18.   Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304,
 the Defendants were required to make the establishment a place of public
 accommodation, accessible to persons with disabilities by January 28, 1992. As
 of this date the Defendants have failed to comply with this mandate.


 19.   The Plaintiff has been obligated to retain the undersigned counsel for the
 filing and prosecution of this action. Plaintiff is entitled to have its reasonable

                                              7
Case 0:21-cv-60070-RS Document 1 Entered on FLSD Docket 01/13/2021 Page 8 of 11




 attorney's fees, costs and expenses paid by the Defendants, pursuant to 42
 U.S.C. §12205.


 20.   Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to
 grant Plaintiff injunctive relief, including an order to alter the subject facilities
 to make them readily accessible and useable by individuals with disabilities to
 the extent required by the ADA, and closing the Subject Facility until the
 requisite modifications are completed.


 REQUEST FOR RELIEF
 WHEREFORE, the Plaintiff demands judgment against the Defendants and
 requests the following injunctive and declaratory relief:


 21. That this Honorable Court declares that the Subject Facility owned, operated
 and/or controlled by the Defendants is in violation of the ADA;


 22.   That this Honorable Court enter an Order requiring Defendants to alter the
 Subject Facility to make it accessible to and usable by individuals with
 disabilities to the full extent required by Title III of the ADA;


 23.   That this Honorable Court enter an Order directing the Defendants to
 evaluate and neutralize their policies, practices and procedures toward persons
 with disabilities, for such reasonable time so as to allow the Defendants to
 undertake and complete corrective procedures to the Subject Facility;


 24.   That this Honorable Court award reasonable attorney's fees, all costs
 (including, but not limited to court costs and expert fees) and other expenses of
 suit, to the Plaintiff; and


 25.   That this Honorable Court award such other and further relief as it deems
 necessary, just and proper.

                                           8
Case 0:21-cv-60070-RS Document 1 Entered on FLSD Docket 01/13/2021 Page 9 of 11




 Dated this January 13, 2021.

 Respectfully submitted by:

 Ronald E. Stern
 Ronald E. Stern, Esq.
 Florida Bar No. 10089
 THE ADVOCACY LAW FIRM, P.A.
 1250 East Hallandale Beach Boulevard, Suite 503
 Hallandale Beach, Florida 33009
 Telephone: (954) 639-7016
 Facsimile: (954) 639-7198
 E-Mail: ronsternlaw@gmail.com
 Attorney for Plaintiff, RENZO BARBERI




                                       9
Case 0:21-cv-60070-RS Document 1 Entered on FLSD Docket 01/13/2021 Page 10 of 11




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO.

  RENZO BARBERI,

              Plaintiff,

              vs.

  STUART G. MORAITIS, P.A., a Florida
  Profit Corporation and STUART G.
  MORAITIS, an Individual,

            Defendants.
  _______________________________/

                           CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on January 13, 2021, I electronically filed the
  Complaint along with a Summons for each Defendant with the Clerk of Court
  using CM/ECF. I also certify that the aforementioned documents are being
  served on all counsel of record, corporations, or pro se parties identified on the
  attached Service List in the manner specified via Service of Process by an
  authorized Process Server, and that all future pleadings, motions and documents
  will be served either via transmission of Notices of Electronic Filing generated
  by CM/ECF or Via U.S. Mail for those counsel or parties who are not authorized
  to receive electronically Notices of Electronic Filing.

  By: Ronald E. Stern
  Ronald E. Stern, Esq.
  Florida Bar No.: 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallandale Beach Boulevard, Suite 503
  Hallandale Beach, Florida 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198
  E-Mail: ronsternlaw@gmail.com
  Attorney for Plaintiff, RENZO BARBERI




                                          10
Case 0:21-cv-60070-RS Document 1 Entered on FLSD Docket 01/13/2021 Page 11 of 11




                                SERVICE LIST:

     RENZO BARBERI, Plaintiff, vs. STUART G. MORAITIS, P.A., a Florida Profit
              Corporation and STUART G. MORAITIS, an Individual

             United States District Court Southern District Of Florida

                                    CASE NO.


  STUART G. MORAITIS, P.A.

  REGISTERED AGENT:

  MORAITIS, ROBERT J.
  1310 SE THIRD AVE
  FT LAUDERDALE, FL 33316

  VIA PROCESS SERVER


  STUART G. MORAITIS

  1101 E BROWARD BLVD
  FT LAUDERDALE, FL 33301-2011

  VIA PROCESS SERVER




                                        11
